Title: To George Washington from Henry Knox, 15 August 1791
From: Knox, Henry
To: Washington, George



Sir
[Philadelphia] August 15th 1791

I have traced the report relative to the powder to its fountain head. At present it has rather the complexion of rivalship in Trade. The persons who have originated the Report, own powder Mills, and are of opinion that Jacob Lush who works for them, makes better powder than Jacob Keyser, who works for Joseph Miller from whom the powder in question was Obtained.
I shall however tomorrow, have Millers powder proved by the method least liable to error, and report to you the result. In the meantime I have not much doubt of its goodness. I have the honor sir to be with perfect respect Your humble Servant

H. Knox

